t c memo united_states tax_court irvin kirschenbaum petitioner v commissioner of internal revenue respondent docket no filed date marc c rosenberg for petitioner jack h klinghoffer for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent moved for dismissal on the ground that the petition was not filed within the time period prescribed in sec_6213 or sec_7502 petitioner in his objection to respondent’s motion contends that the petition was deposited in the mail before the expiration of the 90-day period for filing ’ a hearing was held on the motion in los angeles california petitioner resided in beverly hills california at the time the petition was filed background in a notice_of_deficiency dated date and sent by certified mail on that day respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year there is no dispute that respondent mailed the notice_of_deficiency to petitioner’s last_known_address the 90-day period for filing a petition with this court expired on monday date which was not a legal_holiday in the district of columbia the notice_of_deficiency was addressed to irvin kirschenbaum and evelyn kirschenbaum however evelyn kirschenbaum did not sign the petition to the tax_court and is not a party in this case the petition was signed by petitioner’s attorney marc c rosenberg mr rosenberg on date the petition was received and filed with this court on date the envelope in which the petition arrived at the court bears a private postage-meter postmark that reads in part tarzana ca sep dollar_figure postalia at the hearing on respondent’s motion mr rosenberg testified that on friday date he applied the postage on the envelope addressed to the tax_court mr rosenberg stated that he then dropped the petition into the office building’s mail receptacle in the evening at the end of the day apparently after the last u s postal service pickup pincite p m it is unclear whether the u s postal service picked up the mail from his office building on saturday the following day there is no sunday pickup mr rosenberg used a francotyp-postalia model t-1000 t- postage meter to apply the postage and date on the envelope addressed to this court although the t-1000 automatically sets the date and time for postal metering the operators manual provides simple step-by-step instructions under the heading to change the date manually to override its automatic internal clock the t-1000 does not have any internal postalia refers to a private postage meter specifically known as francotyp-postalia model t-1000 functions indicating whether the time or date had been altered from its original setting respondent’s witness william pace mr pace from the u s postal service testified that ordinary delivery of first class mail from tarzana california to washington d c is about days furthermore about percent of first class mail sent from tarzana california to washington d c is delivered within days the percentage increases to about to percent of such mail being delivered within days and nearly percent delivered within days mr pace’s testimony is based on monthly statistics maintained by the u s postal service according to the records maintained by the transportation and network division of the santa clarita processing and distribution center of the postal service no special circumstances existed during the period of september through that would explain the delay in delivery of the petition discussion this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 authorizes the secretary upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified or registered mail ordinarily a petition for redetermination of a deficiency must be filed with this court within days from the mailing of the notice_of_deficiency see sec_6213 the time provided for the filing of a petition with this court is jurisdictional and cannot be extended failure_to_file within the prescribed period requires that the petition be dismissed for lack of jurisdiction see 73_tc_1014 the 90-day period for filing a timely petition with this court expired on monday date the petition was filed with the court on thursday date which is days after the mailing of the notice_of_deficiency although the petition was received on the 100th day after the mailing of the notice_of_deficiency petitioner contends that the petition was timely mailed to the court on friday date the 87th day after the mailing of the notice_of_deficiency petitioner also contends that even if the mail was not picked up until monday date the 90th day after the mailing of the notice_of_deficiency the petition was nevertheless mailed within the prescribed time period sec_7502 and the regulations thereunder provide that in certain circumstances a timely mailed petition will be treated as though it were timely filed see sec_7502 sec_301 c a proced admin regs however where the postmark in question is made by a private postage meter as in this case sec_301_7502-1 6b proced admin regs provides the following if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document i1 that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay although petitioner argues that normal delay in the transmission of the mail occurred he failed to establish what constituted normal delay in his case and the cause of such delay petitioner’s belief that error in the transmission of mail caused the petition to arrive on the 100th day--13 days after the petition was allegedly mailed--is unfounded he is essentially claiming on the basis of chance and without evidentiary support that compounded human errors including mail lodged in mail boxes or drop slots and accidental mailing to washington state may have delayed the receipt of his petition by this court by days beyond its ordinary delivery time petitioner’s argument without corroboration is mere conjecture and does not meet the criteria established in sec_7502 and its regulations see sec_301_7502-1 6b proced admin regs in the alternative mr rosenberg argues that because he did not know that the date could be altered on the t-1000 or how to alter the date on the t-1000 at the time of the mailing then he could not have altered the postage date on the envelope of the petition thus it was as good as a date stamp at the u s post office or by certified mail this argument has no basis in the law the regulations state the specific criteria that must be met if a taxpayer does not use a u s postal service postmark and instead chooses to use a private postage meter postmark to mail and file time-sensitive documents with the court the petition was received by the court after the expiration of the 90-day filing period and petitioner has failed to meet the criteria stated in the regulations to prove a timely filing accordingly we hold that this case must be dismissed for lack of jurisdiction on the ground that the petition was not timely filed petitioner could have avoided such a result if the envelope containing the petition had been mailed by registered or certified mail and postmarked by the u s postal service on or before date see sec_7502 cc sec_301 l c proced admin regs to reflect the foregoing an order and order of dismissal for lack of jurisdiction will be entered
